Title: I. Heads of Answer to Speech of The Glass [30 June 1801–3 July 1801]
From: Jefferson, Thomas
To: 


                  
                     [30 June-3 July 1801]
                  
                  Heads of answer to the speech of the glass to be amended or incorporated with others as Genl Dearborne shall think best.
                  1. That the President recieves their visit with welcome & cordiality,listens willingly to their representations, assures them of the friendship of the US. and that all their proceedings with them shall be directed by justice and a sacred regard to our treaties.
                  2. The Whites have many people & little land. the Indians much [land &] few people. it is natural therefore that we should be willing to buy whenever the Indians can spare. but only with the good will of the Indians. the lands heretofore bought have been marked off by a line. all beyond that line belongs to the Indians. whenever they shall chuse to sell more, we shall be ready to [buy:] on this subject we shall never press any thing disagreeable [to them,] and they shall now recieve the map of the last line as was promised them and to stand as evidence between them and us, of the lands which belong to each.
                  3. But where the Indian lands lie between our settlements, so that our people cannot visit & trade without passing through them, we wish for roads along which our people may pass, & have here & there houses to lodge in by the way; we paying them for this indulgence. on this subject we are about to propose their meeting us in treaty.
                  4. They ask who get the lands when the Indians sell them? they see that the States of Kentucky & Tenissee have been established on these purchases.
                  5. We rejoice to learn that they are beginning to spin & weave clothes, to raise stock & to make bread with the hoe & the plough. this is a more certain subsistence than hunting; and we shall with pleasure send persons to instruct them in all the arts necessary for these objects.
                  6. We have withdrawn some of our troops, because so many were not necessary there. we shall leave enough to prevent encroachments on their land.
                  7. Whenever any of our wicked people kill or rob an Indian, we will certainly punish them if they can be found out, but if they do it so secretly that we cannot find who did it, or if they run away and escape from our search, we will faithfully give the Indians the satisfaction stipulated in our treaty. this is all we can do, & we expect the same & no more from the Indians. on this subject also we will have further talk with their great men at the treaty we are about to propose to them. we will there hear any just claims they have on th[is] subject, and strictly give them the satisfaction due.
               